       Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA

 vs.                                     CRIMINAL ACTION No.: 3:14-CR-39-HTW-FKB-1

 MERCEDES SANCHEZ

                    ORDER DENYING COMPASSIONATE RELEASE

        BEFORE THIS COURT is the defendant’s Motion for Compassionate Release [Docket

no. 76]. Defendant, by her motion, asks this court to reduce her sentence and allow for her

immediate release. The United States of America opposes such motion, saying that defendant has

failed to meet the criteria for compassionate release and, in particular, has failed to demonstrate

the required “extraordinary and compelling” reasons for compassionate release under the

Sentencing Guidelines. The United States also argues that this defendant would pose a danger to

the community. This court has reviewed the submissions of the parties and finds as follows.

   I. FACTUAL BASIS

        On January 15, 2015, a jury found Defendant Mercedes Sanchez guilty of violating Title

18, United States Code, Section 841(a)(1) and 841(b)(1)(C), possession of methamphetamine with

intent to distribute. On April 2, 2015 this Court sentenced Sanchez to 240 months of imprisonment

to be followed by 3 years of supervised release. This court entered its order of judgment on April

17, 2015. [Doc. no. 42]. Sanchez is currently incarcerated at Phoenix FCI located in Phoenix,

Arizona. She filed an administrative request for compassionate release through the Bureau of

Prisons on July 1, 2017. ECF Doc. 76-1 at 1. That request was denied on March 12, 2018. ECF

Doc. 76-1 at 5.




                                                1
      Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 2 of 14




       Sanchez filed her Motion for Compassionate Release with this Court, pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) on October 14, 2020. [Doc. no.76]. She is scheduled to be released on January

22, 2032, and is eligible for home detention on July 22, 2031. Anchored on alleged medical

circumstances related to COVID-19 on her part, and the incapacitation due to illness of a family

member caregiver (her mother) to her 4 minor children, Sanchez’s motion argues her entitlement

to the relief she seeks. At the time her motion was filed, Sanchez was 39 years of age.

                                BOP and the COVID-19 Pandemic

       COVID-19, an extremely contagious illness, has caused many deaths in the United States

in a short period of time and has resulted in massive disruption to the American society and

economy. In response to the pandemic, BOP has taken significant measures to protect the health

of the inmates in its charge.

       BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (3/19/2020).

BOP has had a Pandemic Influenza Plan in place since 2012. That protocol is lengthy and detailed,

establishing a six-phase framework requiring BOP facilities to begin preparations when there is

first a “[s]uspected human outbreak overseas.” The plan addresses social distancing, hygienic and

cleaning protocols, and the quarantining and treatment of symptomatic inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January of 2020. At that time, BOP established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control. BOP also reviewed guidance from

the World Health Organization.

       On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (hereinafter referred to as “Action Plan”), to minimize the



                                                2
      Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 3 of 14




risk of COVID-19 transmission into and inside its facilities. Since that time, as events require,

BOP has repeatedly revised the Action Plan to address the crisis.

       Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan, which currently

governs operations. The current, modified operations plan requires that all inmates in every BOP

institution be secured in their assigned cells/quarters for a period of at least fourteen (14) days, in

order to stop any spread of the disease. Only limited group gathering is afforded, with attention to

social distancing to the extent possible, to facilitate commissary, laundry, showers, telephone, and

computer access. BOP further has severely limited the movement of inmates and detainees among

its facilities. Though there will be exceptions for medical treatment and similar exigencies, this

step, as well, will limit transmissions of the disease. Likewise, all official staff travel has been

cancelled, as has most staff training.

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering in public areas when social distancing cannot be

achieved.

       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of fourteen (14) days, or until cleared by medical staff. Symptomatic inmates are placed in isolation

until they test negative for COVID-19, or are cleared by medical staff as meeting CDC criteria for

release from isolation. In addition, in areas with sustained community transmission, all facility

staff are screened for symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit or

higher are barred from the facility on that basis alone. A staff member with a stuffy or runny nose

can be placed on leave by a medical officer.




                                                  3
       Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 4 of 14




         Contractor access to BOP facilities is restricted to only those performing essential services

(e.g., medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended, absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors.

         BOP stopped social and legal visits on March 13, 2020, and those visits remain suspended,

to limit the number of people entering the facility and interacting with inmates. In order to ensure

that familial relationships are maintained throughout this disruption, BOP has increased detainees’

telephone allowance to 500 minutes per month. Tours of facilities are also suspended. Legal visits

will be permitted on a case-by-case basis after the attorney has been screened for infection in

accordance with the screening protocols for prison staff.

         In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement. That authority includes the ability to place an inmate in home confinement during

the last six months or 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2)1, and to




1
 (c) Prerelease custody.—[…]
         (2) Home confinement authority.--The authority under this subsection may be used to place a prisoner in
         home confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.
         The Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels and lower needs
         on home confinement for the maximum amount of time permitted under this paragraph.
18 U.S.C.A. § 3624 (West)

                                                          4
          Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 5 of 14




move to home confinement those elderly and terminally ill inmates specified in 34 U.S.C. §

60541(g)2.



2
    (g) Elderly and family reunification for certain nonviolent offenders pilot program
           (1) Program authorized
                     (A) In general
                                 The Attorney General shall conduct a pilot program to determine the effectiveness of
                                 removing eligible elderly offenders and eligible terminally ill offenders from Bureau of
                                 Prisons facilities and placing such offenders on home detention until the expiration of the
                                 prison term to which the offender was sentenced.
                     (B) Placement in home detention
                                 In carrying out a pilot program as described in subparagraph (A), the Attorney General
                                 may release some or all eligible elderly offenders and eligible terminally ill offenders from
                                 Bureau of Prisons facilities to home detention, upon written request from either the Bureau
                                 of Prisons or an eligible elderly offender or eligible terminally ill offender.
                     (C) Waiver
                                 The Attorney General is authorized to waive the requirements of section 3624 of Title 18
                                 as necessary to provide for the release of some or all eligible elderly offenders and eligible
                                 terminally ill offenders from Bureau of Prisons facilities to home detention for the purposes
                                 of the pilot program under this subsection.
           (2) Violation of terms of home detention
                     A violation by an eligible elderly offender or eligible terminally ill offender of the terms of home
                     detention (including the commission of another Federal, State, or local crime) shall result in the
                     removal of that offender from home detention and the return of that offender to the designated
                     Bureau of Prisons institution in which that offender was imprisoned immediately before placement
                     on home detention under paragraph (1), or to another appropriate Bureau of Prisons institution, as
                     determined by the Bureau of Prisons.
           (3) Scope of pilot program
                     A pilot program under paragraph (1) shall be conducted through Bureau of Prisons facilities
                     designated by the Attorney General as appropriate for the pilot program and shall be carried out
                     during fiscal years 2019 through 2023.
           (4) Implementation and evaluation
                     The Attorney General shall monitor and evaluate each eligible elderly offender or eligible terminally
                     ill offender placed on home detention under this section, and shall report to Congress concerning
                     the experience with the program at the end of the period described in paragraph (3). The
                     Administrative Office of the United States Courts and the United States probation offices shall
                     provide such assistance and carry out such functions as the Attorney General may request in
                     monitoring, supervising, providing services to, and evaluating eligible elderly offenders and eligible
                     terminally ill offenders released to home detention under this section.
           (5) Definitions
                     In this section:
                     (A) Eligible elderly offender
                            The term “eligible elderly offender” means an offender in the custody of the Bureau of Prisons-
                            (i) who is not less than 60 years of age;
                            (ii) who is serving a term of imprisonment that is not life imprisonment based on conviction
                            for an offense or offenses that do not include any crime of violence (as defined in section 16
                            of Title 18), sex offense (as defined in section 20911(5) of this title), offense described in

                                                               5
       Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 6 of 14




         Congress has also acted to enhance BOP’s flexibility to respond to the pandemic. Under

the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), enacted on March 27,

2020, BOP may “lengthen the maximum amount of time for which the Director is authorized to

place a prisoner in home confinement” if the Attorney General finds that emergency conditions

will materially affect the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281,

516 (to be codified at 18 U.S.C. § 3621 note). On April 3, 2020, the Attorney General gave the



                      section 2332b(g)(5)(B) of Title 18, or offense under chapter 37 of Title 18, and has served 2/3
                      of the term of imprisonment to which the offender was sentenced;
                      (iii) who has not been convicted in the past of any Federal or State crime of violence, sex
                      offense, or other offense described in clause (ii);
                      (iv) who has not been determined by the Bureau of Prisons, on the basis of information the
                      Bureau uses to make custody classifications, and in the sole discretion of the Bureau, to have
                      a history of violence, or of engaging in conduct constituting a sex offense or other offense
                      described in clause (ii);
                      (v) who has not escaped, or attempted to escape, from a Bureau of Prisons institution;
                      (vi) with respect to whom the Bureau of Prisons has determined that release to home detention
                      under this section will result in a substantial net reduction of costs to the Federal Government;
                      and
                      (vii) who has been determined by the Bureau of Prisons to be at no substantial risk of engaging
                      in criminal conduct or of endangering any person or the public if released to home detention.
                 (B) Home detention
                 The term “home detention” has the same meaning given the term in the Federal Sentencing
                 Guidelines as of April 9, 2008, and includes detention in a nursing home or other residential long-
                 term care facility.
                 (C) Term of imprisonment
                 The term “term of imprisonment” includes multiple terms of imprisonment ordered to run
                 consecutively or concurrently, which shall be treated as a single, aggregate term of imprisonment
                 for purposes of this section.
                 (D) Eligible terminally ill offender
                 The term “eligible terminally ill offender” means an offender in the custody of the Bureau of Prisons
                 who--
                      (i) is serving a term of imprisonment based on conviction for an offense or offenses that do not
                      include any crime of violence (as defined in section 16(a) of Title 18), sex offense (as defined
                      in section 20911(5) of this title), offense described in section 2332b(g)(5)(B) of Title 18, or
                      offense under chapter 37 of Title 18;
                      (ii) satisfies the criteria specified in clauses (iii) through (vii) of subparagraph (A); and
                      (iii) has been determined by a medical doctor approved by the Bureau of Prisons to be--
                               (I) in need of care at a nursing home, intermediate care facility, or assisted living
                               facility, as those terms are defined in section 1715w of Title 12; or
                               (II) diagnosed with a terminal illness.
34 U.S.C. § 60541(g).

                                                          6
      Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 7 of 14




Director of BOP the authority to exercise this discretion, beginning at the facilities that thus far

have seen the greatest incidence of coronavirus transmission. As of July 29, 2021, BOP has

transferred a total of 28,982 inmates to home confinement.

Taken together, all of these measures are designed to mitigate sharply the risks of COVID-19

transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and to

adjust its practices as necessary to maintain the safety of prison staff and inmates, while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

       II. ANALYSIS

       Sanchez filed her motion, citing Title 18 U.S.C. § 3582(c)(1)(A) for authority. Section

3582, commonly referred to as the First Step Act, provides:

       (c) Modification of an imposed term of imprisonment.--The court may not modify
       a term of imprisonment once it has been imposed except that--
               (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure of the Bureau
                       of Prisons to bring a motion on the defendant’s behalf or the lapse
                       of 30 days from the receipt of such a request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after considering the
                       factors set forth in section 3553(a) to the extent that they are
                       applicable, if it finds that--
                              (i) extraordinary and compelling reasons warrant such a
                              reduction; or
                              (ii) the defendant is at least 70 years of age, has served at
                              least 30 years in prison, pursuant to a sentence imposed
                              under section 3559(c), for the offense or offenses for which
                              the defendant is currently imprisoned, and a determination
                              has been made by the Director of the Bureau of Prisons that
                              the defendant is not a danger to the safety of any other person
                              or the community, as provided under section 3142(g);



                                                 7
      Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 8 of 14




                                       and that such a reduction is consistent with
                                       applicable policy statements issued by the
                                       Sentencing Commission; and
                       (B) the court may modify an imposed term of imprisonment to the
                       extent otherwise expressly permitted by statute or by Rule 35 of the
                       Federal Rules of Criminal Procedure; […]

18 U.S.C.A. § 3582 (West).

            a. Exhaustion of Administrative Remedy

       The government does not dispute that Sanchez has exhausted her administrative remedies

as to her Motion for Compassionate Release, or that her motion is now properly before this court.

            b. Burden of Proof

       In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019). As the terminology in the statute makes clear, compassionate release is “rare” and

“extraordinary.” United States v. Willis, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations

omitted).

       To establish that defendant should be afforded compassionate release, the defendant must

show that “extraordinary and compelling circumstances exist”. The United States Congress further

defined its intent in Title 28 U.S.C. § 994(t) which provides:

       The Commission, in promulgating general policy statements regarding the
       sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
       describe what should be considered extraordinary and compelling reasons for
       sentence reduction, including the criteria to be applied and a list of specific
       examples. Rehabilitation of the defendant alone shall not be considered an
       extraordinary and compelling reason.

       For further guidance, the Sentencing Guidelines policy statement at § 1B1.13 provides that

the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and


                                                  8
      Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 9 of 14




the Court determines that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

       The Commission identifies the “extraordinary and compelling reasons” that may justify

compassionate release as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the community],
       extraordinary and compelling reasons exist under any of the circumstances set forth
       below:
               (A) Medical Condition of the Defendant.—
                       (i) The defendant is suffering from a terminal illness (i.e., a serious
                       and advanced illness with an end of life trajectory). A specific
                       prognosis of life expectancy (i.e., a probability of death within a
                       specific time period) is not required. Examples include metastatic
                       solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                       organ disease, and advanced dementia.
                       (ii) The defendant is—
                              (I) suffering from a serious physical or medical condition,
                              (II) suffering from a serious functional or cognitive
                              impairment, or
                              (III) experiencing deteriorating physical or mental health
                              because of the aging process, that substantially diminishes
                              the ability of the defendant to provide self-care within the
                              environment of a correctional facility and from which he or
                              she is not expected to recover.
               (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
               experiencing a serious deterioration in physical or mental health because of
               the aging process; and (iii) has served at least 10 years or 75 percent of his
               or her term of imprisonment, whichever is less.
               (C) Family Circumstances.—
                       (i) The death or incapacitation of the caregiver of the defendant’s
                       minor child or minor children.
                       (ii) The incapacitation of the defendant’s spouse or registered
                       partner when the defendant would be the only available caregiver
                       for the spouse or registered partner.
               (D) Other Reasons.—As determined by the Director of the Bureau of
               Prisons, there exists in the defendant’s case an extraordinary and
               compelling reason other than, or in combination with, the reasons described
               in subdivisions (A) through (C).

                                                 9
     Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 10 of 14




        Sanchez argues that the categories of health conditions listed in the Sentencing

Commission’s policy statement “do not capture all extraordinary and compelling circumstances,”

and that the policy statement “indicate[s] that medical conditions, alone or in conjunction with

other factors, can constitute extraordinary and compelling reasons” for compassionate release.

United States v. Beck, No. 13-cr-186-6-CCE, 2019 WL 2716506, *8 (M.D.N.C. June 28, 2019).

Sanchez argues that a court is “not required to find that all of the criteria in [Comment] Note 1 are

met in order to grant ”compassionate release on the basis of a medical condition. United States v.

Dimasi 220 F. Supp. 3d 173, 193 (D. Mass. 2016).

        Sanchez lists the following medical conditions as placing her at greater risk of severe

illness from COVID-19: Type 2 diabetes.              Additionally, she is obese and suffers from

hypertension, conditions which might create increased risk of serious illness from the virus. In her

reply brief, Sanchez also lists her status as an ethnic minority, Hispanic, as a factor placing her at

greater risk in the Covid-19 analysis. Sanchez fails to establish how any of these conditions are

either: (a) a terminal illness with an end of life trajectory; or (b) substantially diminishes her ability

to provide self-care within the environment of the correctional facility and that she is not expected

to recover.

        Sanchez says that “the coronavirus has created a[n] ‘extraordinary and compelling reason’

that warrants a reduction of her sentence.” This court is not persuaded. As United States District

Court Judge Keith Starrett recently said:

        “Preexisting medical conditions that place a defendant at increased risk for serious
        illness from COVID-19 are not in and of themselves sufficient to establish” grounds
        for compassionate release. United States v. McLin, 2020 WL 3803919, at *3 (S.D.
        Miss. July 7, 2020). Likewise, “general concerns about possible exposure to
        COVID-19” are not sufficient. United States v. Takewell, 2020 WL 404360 at *4
        (W.D. Louisiana July 17, 2020). “[T]he mere existence of COVID-19 in society”
        and, consequently, the prison system “cannot independently justify compassionate
        release, especially considering BOP's statutory role, and its extensive and

                                                   10
     Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 11 of 14




       professional efforts to curtail the virus's spread.” United States v. Raia, 954 F.3 him
       597 (3rd Cir. 2020) (citing BOP's COVID-19 Action Plan).

United States v. Williams, No. 2:16-CR-10-KS-MTP, 2020 WL 4210476, at *3 (S.D. Miss. July

22, 2020).

       This court is required to follow 5th Circuit precedent. See Guillot v. Unum Provident Corp,

No. 05-0858, 2006 U.S. Dist. LEXIS 94734, at *12 (W.D. La. Nov. 21, 2006). A generalized fear

of contracting COVID-19 does not justify compassionate release. United States v. Brown, No.

3:18-cr-29-DCB-LRA, 2020 U.S. Dist. LEXIS 109625, at *5 (S.D. Miss. June 23, 2020) (Citing

United States v. Williams, No. 3:19-00239-01, 2020 U.S. Dist. LEXIS 99374, 2020 WL 3037075,

at * (W.D. La. Jun. 5, 2020); United States v. Veras, No. 3:19-cr-010, 2020 U.S. Dist. LEXIS

59748, 2020 WL 1675975, at * 6 (M.D. Pa. Apr. 6, 2020); United States v. Clark, No. CR 17-85-

SDD-RLB, 2020 U.S. Dist. LEXIS 59439, 2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020)).

       As of July 29, 2021, the BOP held 130,484 inmates. BOP already had instituted its own

program to address COVID-19 concerns and its effects on the inmate population. For this court to

find that COVID presents such an overwhelming circumstance, standing on its own, would defy

logic and potentially allow all the inmates currently held in BOP facilities to be returned to the

free world. Accordingly, this court does not find that the mere existence of the COVID-19

pandemic, without finding the remaining factors listed in the statute, mandates or allows a

compassionate release.

       Sanchez also seeks release due the deteriorating health of her mother, who is 70 years old

and suffers from a variety of medical ailments, and is the caregiver for Sanchez’s four children.

Sanchez says her mother suffers from diabetes, hypertension, breast cancer, hyperlipidemia,

rheumatoid arthritis, neuropathy, cirrhosis, renal insufficiency and multiple sclerosis. Sanchez

states there are no other family members available or willing to care for her minor children.


                                                 11
      Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 12 of 14




Sanchez has not offered any proof as to any of this, however. Therefore, her claim that family

circumstances create extraordinary and compelling reasons for her release also fails.

              c. Danger to the Community

         Even if this court were to find that Sanchez has presented extraordinary and compelling

reasons to grant compassionate release, she still has to demonstrate that she “is not a danger to the

safety of any other person or to the community, as provided in Title 18 U.S.C. § 3142(g).” U.S.S.G.

§ 1B1.13(2)3. Title 18 U.S.C. § 3142(g)4 requires this court to consider factors such as the nature



3
  Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a term
of imprisonment (and may impose a term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the factors set forth in 18 U.S.C. § 3553(a),
to the extent that they are applicable, the court determines that--
          (1)(A) Extraordinary and compelling reasons warrant the reduction; or
                    (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in prison pursuant
                    to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or offenses for which the defendant
                    is imprisoned;
          (2) The defendant is not a danger to the safety of any other person or to the community, as provided in 18
          U.S.C. § 3142(g); and
          (3) The reduction is consistent with this policy statement.
U.S.S.G. 1B1.13
4
  (g) Factors to be considered.--The judicial officer shall, in determining whether there are conditions of release that
will reasonably assure the appearance of the person as required and the safety of any other person and the community,
take into account the available information concerning--
          (1) the nature and circumstances of the offense charged, including whether the offense is a crime of violence,
          a violation of section 1591, a Federal crime of terrorism, or involves a minor victim or a controlled substance,
          firearm, explosive, or destructive device;
          (2) the weight of the evidence against the person;
          (3) the history and characteristics of the person, including--
                    (A) the person's character, physical and mental condition, family ties, employment, financial
                    resources, length of residence in the community, community ties, past conduct, history relating to
                    drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and
                    (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or
                    on other release pending trial, sentencing, appeal, or completion of sentence for an offense under
                    Federal, State, or local law; and
          (4) the nature and seriousness of the danger to any person or the community that would be posed by the
          person's release. In considering the conditions of release described in subsection (c)(1)(B)(xi) or
          (c)(1)(B)(xii) of this section, the judicial officer may upon his own motion, or shall upon the motion of the
          Government, conduct an inquiry into the source of the property to be designated for potential forfeiture or
          offered as collateral to secure a bond, and shall decline to accept the designation, or the use as collateral, of
          property that, because of its source, will not reasonably assure the appearance of the person as required.
18 U.S.C.A. § 3142 (West)

                                                            12
      Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 13 of 14




and circumstances of the charged offense, the history and characteristics of the defendant, and the

nature and seriousness of the danger to any person or the community at large that would be posed

by the defendant's release.

         Sanchez states she had no prior convictions and that she has a record of good conduct and

personal enrichment while in prison. The government, on the other hand, points out that her

singular offense involved transporting 47 pounds of methamphetamine concealed inside the

exhaust system of her vehicle. Additionally, she received a sentence enhancement because she

was using her minor daughter to assist her in avoiding detection. The safety of the community

refers “not only to the mere danger of physical violence but also to the danger that the defendant

might engage in criminal activity to the community’s detriment.” United States v. Mackie, 876 F.

Supp. 1489, 1491 (E.D. La. 1994). United States v. Beaumont, 759 F.Supp. 339, 340 (E.D. Tex.

Jan. 7, 1991) (“Drug offenses are by their nature dangerous to the community”). To be entrusted

by her codefendants with such a huge and costly amount of methamphetamine, her co-conspirators

must have had good reason to trust her so completely. And, her callous use of her young daughter

in an attempt to shield her criminal venture shows the depravity of her character and her

commitment to the drug trade. Sanchez, in this court’s eye, presents a danger to the community.

         Although Sanchez has not specifically requested to serve the remainder of her sentence on

home confinement as an alternative to release from incarceration, this court is reminded that once

a sentence is imposed, BOP is clearly solely responsible for determining an inmate’s place of

incarceration. See 18 U.S.C. § 3621(b)5; Moore v. United States Att’y Gen., 473 F.2d 1375, 1376


5
  (b) Place of imprisonment. The Bureau of Prisons shall designate the place of the prisoner’s imprisonment, and
shall, subject to bed availability, the prisoner’s security designation, the prisoner’s programmatic needs, the prisoner’s
mental and medical health needs, any request made by the prisoner related to faith-based needs, recommendations of
the sentencing court, and other security concerns of the Bureau of Prisons, place the prisoner in a facility as close as
practicable to the prisoner’s primary residence, and to the extent practicable, in a facility within 500 driving miles of
that residence. The Bureau shall, subject to consideration of the factors described in the preceding sentence and the
prisoner’s preference for staying at his or her current facility or being transferred, transfer prisoners to facilities that

                                                            13
      Case 3:14-cr-00039-HTW-FKB Document 84 Filed 08/20/21 Page 14 of 14




(5th Cir. 1973) (per curiam); see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion)

(“It is well settled that the decision where to house inmates is at the core of prison administrators’

expertise.”). To the extent any such request is made, it is denied.

    II. CONCLUSION

         IT IS, THEREFORE, ORDERED that Mercedes Sanchez’s Motion for Compassionate

Release [Docket no. 76] is hereby DENIED for the reasons stated above. She has not submitted

extraordinary and compelling reasons to warrant from this court a reduction of her sentence.

Additionally, this court finds she is a danger to the community.

         SO ORDERED this the _____ day of _________________, 2021.


                                              UNITED STATES DISTRICT COURT JUDGE




are closer to the prisoner’s primary residence even if the prisoner is already in a facility within 500 driving miles of
that residence. The Bureau may designate any available penal or correctional facility that meets minimum standards
of health and habitability established by the Bureau, whether maintained by the Federal Government or otherwise and
whether within or without the judicial district in which the person was convicted, that the Bureau determines to be
appropriate and suitable, considering—
          (1) the resources of the facility contemplated;
          (2) the nature and circumstances of the offense;
          (3) the history and characteristics of the prisoner;
          (4) any statement by the court that imposed the sentence—
                    (A) concerning the purposes for which the sentence to imprisonment was determined to be
                    warranted; or
                    (B) recommending a type of penal or correctional facility as appropriate; and
          (5) any pertinent policy statement issued by the Sentencing Commission pursuant to section 994(a)(2) of title
          28.
In designating the place of imprisonment or making transfers under this subsection, there shall be no favoritism given
to prisoners of high social or economic status. The Bureau may at any time, having regard for the same matters, direct
the transfer of a prisoner from one penal or correctional facility to another. The Bureau shall make available
appropriate substance abuse treatment for each prisoner the Bureau determines has a treatable condition of substance
addiction or abuse. Any order, recommendation, or request by a sentencing court that a convicted person serve a term
of imprisonment in a community corrections facility shall have no binding effect on the authority of the Bureau under
this section to determine or change the place of imprisonment of that person. Notwithstanding any other provision of
law, a designation of a place of imprisonment under this subsection is not reviewable by any court.
18 USCS § 3621.

                                                          14
